Case 20-50899-CSS   Doc 12-2   Filed 03/10/21   Page 1 of 4




                      EXHIBIT B




                         B-1
                  Case 20-50899-CSS                  Doc 12-2         Filed 03/10/21           Page 2 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                     )
In re:                                                               )
                                                                     )
NSC WHOLESALE HOLDINGS LLC., et al.,                                 )     Chapter 11
                                                                     )
                    Debtors.1                                        )     Case No. 18-12394 (CSS)
                                                                     )
                                                                     )     (Jointly Administered)
                                                                     )
                                                                     )
NSC LIQUIDATING TRUST,                                               )
                                                                     )
                    Plaintiff,                                       )     Adv. Proc. No. 20-50899 (CSS)
                                                                     )
v.                                                                   )
                                                                     )
HADDAD INTERNATIONAL LLC,                                            )
                                                                     )
                    Defendant.
                                                                     )
                                                                     )


                      AFFIDAVIT OF COUNSEL IN SUPPORT OF
            PLAINTIFF NSC LIQUIDATING TRUST’S REQUEST FOR DEFAULT

STATE OF DELAWARE                            )
                                             ) ss:
COUNTY OF NEW CASTLE                         )

Howard A. Cohen, Esq., being duly sworn, deposes and says:

          1.        I am an attorney admitted to practice in the State of Delaware and before this Court

and am a Director of the firm of Gibbons, P.C., counsel for the NSC Liquidating Trust (the “Trust”

or the “Plaintiff”). I have personal knowledge of the facts set forth in the affidavit.




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC Wholesale
Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC of West
Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).
             Case 20-50899-CSS          Doc 12-2       Filed 03/10/21    Page 3 of 4




       2.      I submit this affidavit in support of Plaintiff’s Request for Entry of Default and

Plaintiff’s Request for Entry of Default Judgment against defendant Haddad International LLC

(the “Defendant”) pursuant to Fed. R. Civ. P. 55(b)(1), made applicable by Fed. R. Bankr. P. 7055.

       3.      On October 14, 2020, the Plaintiff commenced an adversary proceeding against

Defendant seeking to recover preferential payments in the total amount of $26,946.27 under

§§ 547 and 550 of the Bankruptcy Code (the “Complaint”).

       4.      A Summons and Notice of Pretrial Conference (the “Summons”) was issued on

December 7, 2020, and together with the Complaint, was served by the Plaintiff on the Defendant

on December 8, 2020, in accordance with Fed. R. Bankr. P. 7004(a),(b)(3), and Fed. R. Civ. P.

4(c), addressed as follows:

               Haddad International LLC
               330 Hurst Street
               Linden, NJ 07036
               Attn: Alan Haddad and Officer, Managing or General Agent

       5.      An answer to the Complaint was due thirty (30) days after issuance of the

Summons.

       6.      The Defendant failed to answer or otherwise defend within the time required by the

Summons and Fed. R. Civ. P. 12, made applicable by Fed. R. Bankr. P. 7012 and the Defendant

has not sought additional time within which to respond.

       7.      Pursuant to Del. Bankr. L.R. 7055-1, copies of Plaintiff’s Request for Entry of

Default and Request for Entry of Default Judgment are being served upon the Defendant

simultaneously with their filing with the Court.

       8.      I am not a party to, or interested in, the outcome of the lawsuit.

       9.      The Defendant is not an infant, incompetent or in the military.




                                                   2
Case 20-50899-CSS   Doc 12-2   Filed 03/10/21   Page 4 of 4
